Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 8-27 and 29-31 have been considered but are moot because the new ground of rejection necessitated by the claim amendments clarifying as recited in claim 8 to recite that the liquid is water, claim 21 that the etchant is different than the liquid; adjust the temperature of the liquid based on a temperature of the etchant, and claim 27 was amended to recite that a method of combining the heated first liquid with the cooled second liquid to form a mixture. 
The amendment to claim 24 where the term “nuzzle” was changed to “nozzle” has overcome the previous claim objection by correcting the misspelling.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-17, 21-27, and 29-31 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Tanaka et al (US 2014/0148006).
The prior art of Tanaka et al teaches a liquid treatment method and apparatus. According to [0003] etching is recited and cleaning (pre-cleaning/post cleaning) is discussed in [0034].

 
Regarding claim 9:	The method of claim 8, further comprising: dispensing the liquid by a nozzle directed to a back side of the wafer.  Fig. 4 where temperature control water is recited and flow path 266.

Regarding claim 10:	The method of claim 9, further comprising: dispensing the liquid by a nozzle directed to a center of the wafer. Fig. 4 where temperature control water is recited and flow path 266.


Regarding claim 11:	The method of claim 9, further comprising: dispensing the liquid by a nozzle directed between a center and an edge of the wafer.  Fig. 4 where temperature control water is recited and flow path 266.


Regarding claim 12:	The method of claim 8, further comprising: dispensing the liquid by a nozzle (nozzles 244a, b) directed to a front side of the wafer.  See the discussion of Lo pure water [0057] and [0074]. 


Regarding claim 14:	The method of claim 12, further comprising: dispensing the liquid by a nozzle directed between a center and an edge of the wafer.  See the discussion of Lo pure water [0057], [0074] [0076]. 

Regarding claim 15:	The method of claim 8, wherein etching the etch layer of the wafer includes: controlling a temperature of the etchant via high temperature chemical liquid tank  see [0060]; dispensing the etchant to the wafer to control the temperature of the wafer; and after controlling the temperature of the etchant and before dispensing the etchant to the wafer, measuring and controlling a flow rate of the etchant via valves, see Figs. 6, 7, 9A, 9B.  

Regarding claim 16:	 The method of claim 8, further comprising: dispensing the etchant by a nozzle directed to a front side of the wafer.  See the rejection of claim 12 above.

Regarding claim 17:	The method of claim8, further comprising: dispensing the etchant by a nozzle directed to a center of the wafer.  See the discussion of Lo pure water [0057], [0074], and [0075]. 
 
Regarding claim 21:	A method comprising: controlling a flow rate of a liquid; after controlling the flow rate of the liquid, dispensing the liquid to a wafer, wherein a temperature of the liquid is different from a temperature of the wafer prior to dispensing the liquid; and etching an etch layer of the wafer with an etchant after controlling the flow rate of the liquid.   Where the etchant is different from the liquid and adjusting the temperature of the liquid based on a temperature of the etchant. See the rejection of claim 8.

Regarding claim 22:	The method of claim 21, wherein dispensing the liquid to the wafer comprises dispensing the liquid to a backside of the wafer.  Fig. 4 where temperature control water is recited and flow path 266.


Regarding claim 24:	 The method of claim 21, wherein the liquid is dispensed by a nozzle, and the method further comprises moving the nozzle from a center of the wafer toward an edge of the wafer during dispensing the liquid.   Note that when liquid be it water and/or other processing liquids to include cleaning/etching the front nozzles 240/250 can be moved see [0049], [0051].

Regarding claim 25:	 The method of claim 21, further comprising controlling a temperature of the etchant prior to etching the etch layer of the wafer with the etchant. Note water is introduced to pre-clean prior to treatment, see [0057] and [0075]. See also Fig. 8 of Tanaka et al.

Regarding claim 26:	The method of claim 25, wherein controlling the temperature of the etchant is such that a difference between the temperature of the liquid and the temperature of the etchant is smaller than a difference between the 4temperature of the liquid and the temperature of the wafer prior to dispensing the liquid.  See the temperatures of the liquid, etchant, and wafer discussed in Tanaka et al. See references to temperature controller, hot/cold water, high temperature fluid. See [0060], [0102]- [0104]-[0136] of Tanaka et al.

Regarding claim 27:	A method comprising: heating a first liquid; cooling a second liquid (see cold DIW supply in [0104]); measuring and controlling a first flow rate of the heated first liquid and a second flow rate of the cooled second liquid; combined the heated first liquid and the cooled second liquid to form a mixture, dispensing the mixture to a wafer after measuring and controlling the first and second flow rates; and etching an etch layer of the wafer with an etchant during or after dispensing the heated first liquid and the cooled second liquid.  See the discussion of flow rate control see Figs. 6, 7, 9A, 9B of Tanaka et al.
 
Regarding claim 29:	The method of claim 27, wherein the heated first liquid and the cooled second liquid are dispensed by a same nozzle directed to the wafer.  See references to 

Regarding claim 30:	 The method of claim 27, further comprising heating the etchant prior to etching the etch layer of the wafer. See references to temperature controller, hot/cold water, high temperature fluid. See [0060], [0102]- [0104]-[0136] of Tanaka et al.

 Regarding claim 31:	The method of claim 30, wherein heating the etchant is such that a temperature of the etchant is higher than a temperature of the mixture. See references to temperature controller, hot/cold water, high temperature fluid. See [0060], [0102]- [0104]-[0136]. See also the discussion of mix/mixture in [0056], [0078], [0085], and [0118] of Tanaka et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716